Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 25, 2019

                                           No. 04-19-00472-CV

                                       IN RE John M. DONOHUE

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On August 2, 2019, relator filed a petition for writ of mandamus. This court concludes
relator is not entitled to the relief sought; therefore, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 25, 2019.



                                                                     _____________________________
                                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue v. Bandera County Law
Enforcement Personnel, et al., pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable
M. Rex Emerson presiding.